DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/22 has been entered.
Response to Arguments
Applicant's arguments filed 08/16/22 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to the claims remedy the deficiencies under 35 USC 101. The Examiner disagrees. Applicant’s claims remain directed to an abstract idea without significantly more.  The amended claim language does not result in a practical application of the additional elements.  The additional elements when considered alone or as an ordered combination, do not result in a practical application. The recited servicer devices, interface, service application, medium and varied modules are being used as tools in order to perform the functionality recited in the claims. Further, the recited claim language is not solving a problem that is rooted in computer technology. The problem that Applicant attempts to solve is a business problem. Applicant’s specification in fact details that the claimed invention is a business improvement (see Applicant’s specification pg. 3). 
In response to Applicant’s arguments regarding well understood, routine an conventional language, the Examiner has not asserted that any of the additional elements are well understood routine and conventional, therefore evidence is not required. Applicant argues, “As can be seen from the description above, the claim includes steps that are novel and were not “well understood, routine, or conventional” in 2014 (the priority date). Even if other steps in claim 1 might properly be characterized as an exception, Applicant respectfully submits that the additional steps discussed above effectively incorporate the alleged
exception into a practical application, and requests that the rejection of claim 1 be withdrawn.” The Examiner disagrees. The “additional steps” described in the remarks are a part of the abstract idea. As the claims are currently presented, a user can perform the functionality recited by the additional elements, hence why the Examiner maintains that they are generic computing components that are being used a tool to perform the abstract idea. 
Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, determining, displaying, calculating, recording and initiating limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations receiving, determining, displaying, calculating, recording and initiating under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, servicer devices, medium, signal, service application, interface and varied modules, nothing in the claim element precludes the step from practically being managing personal behavior and business relations. Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, servicer devices, interface varied modules. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
(servicer devices, interface, signal, service application, medium and varied modules)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claim 5 describes a mobile device, but the device does not remedy the deficiencies. The remaining claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-22 are not patent eligible.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628